          Case 3:20-cv-00133-JCH Document 90 Filed 05/06/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

                                                       :
JAKUB MADEJ                                            :
                                                       :       CIVIL ACTION NO.
                       PLAINTIFF                       :       3:20-cv-00133-JCH
                                                       :
v.                                                     :
                                                       :
YALE UNIVERSITY, MARVIN CHUN,                          :
MARK SCHENKER, PETER SALOVEY AND                       :
JESSIE ROYCE HILL                                      :
                                                       :
                       DEFENDANTS                      :
                                                       :       MAY 6, 2020

                            DEFENDANTS’ MOTION TO DISMISS

       Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, the defendants hereby

move to dismiss the plaintiff’s complaint in its entirety because it fails to state any claim upon

which relief can be granted. The plaintiff fails to state a claim for fraudulent misrepresentation in

Count I because he has not alleged facts sufficient to support any of the four elements of such a

claim. The breach of contract claim in Count II should be dismissed because the plaintiff has failed

to allege a specific contractual provision breached by the defendants. He has also failed to allege

any facts supporting the conclusory allegation that the defendants acted arbitrarily, capriciously,

or in bad faith. The negligence claim in Count III should be dismissed because it impermissibly

alleges an educational malpractice claim. Count III should also be dismissed to the extent that it

seeks to assert a claim for negligent infliction of emotional distress because the plaintiff has failed

to allege facts to support a conclusion that the defendants’ conduct created an unreasonable risk of

causing the plaintiff emotional distress and that the emotional distress was severe enough that it

might result in illness or bodily harm. The plaintiff has failed to state a claim for tortious

interference with contract and business expectancies in Count IV because he has not alleged facts

                                                  1
          Case 3:20-cv-00133-JCH Document 90 Filed 05/06/20 Page 2 of 2



sufficient to support a claim that the defendants engaged in improper conduct that interfered with

the plaintiff’s employment contract. The accompanying memorandum of law supports this

motion.




                                                THE DEFENDANTS,

                                                YALE UNIVERSITY, MARVIN CHUN, MARK
                                                SCHENKER, PETER SALOVEY AND JESSIE
                                                ROYCE HILL


                                          By:                 /s/
                                                PATRICK M. NOONAN – CT00189
                                                COLLEEN NOONAN DAVIS – CT27773
                                                DONAHUE, DURHAM & NOONAN, P.C.
                                                Concept Park
                                                741 Boston Post Road, Suite 306
                                                Guilford, CT 06437
                                                Telephone: (203) 458-9168
                                                Fax:        (203) 458-4424
                                                Email: pnoonan@ddnctlaw.com




                                    CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.


                                                                      /s/
                                                              Patrick M. Noonan




                                                  2
